Bussey, Justice
(concurring in part) :
To a quite limited extent I agree in the result of the opinion of Mr. Justice Littlejohn. The opinion concedes that the case at bar does not, strictly speaking, involve supplemental pleadings, and I am not at all convinced that the factual matters stricken are such as were contemplated by code section 10-610 permitting supplemental pleading.
In my opinion the stricken factual matters had no relevance whatever to any issue in the case save possibly mitigation of actual damages sustained by plaintififs. Under the decision of this Court in Latimer v. York Cotton Mills, 66 S. C. 135, 44 S. E. 559, a defendant is apparently required to plead factual matters which tend to mitigate actual damages sustained by a plaintiff. Since there was a great delay on the part of the plaintiff in serving the complaint, justice requires that the defendant be allowed to allege and prove, if it can, facts occurring after the service of the summons which tend to mitigate the actual damages sustained. I agree that the determination of what evidence, if any, should be admitted under the particular allegations is for the trial judge, and if any is admitted he should instruct the jury *196that it is relevant only on the issue of mitigation of actual damages.
Lewis, J., concurs.